Citation Nr: 1115618	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-29 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a January 2006 myocardial infarction, claimed to be due to a VA medical facility's refusal to refill a Plavix prescription in September 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran had a hearing before the Board in March 2011 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has a history of heart disease and a heart attack suffered in August 1996.  Thereafter, the Veteran claims his VA cardiologist prescribed him Plavix, which he claims was "keeping [him] alive."  

In July 2005, the Veteran contacted the VA medical facility seeking a refill for his Plavix.  The Veteran had not been seen in over a year by the physician, so he made an appointment for mid-August 2005.  The Veteran was informed that they could not fill his prescription until after the appointment. 

Thereafter, in September 2005, the VA pharmacy declined refilling the prescription of Plavix finding the Veteran did not meet the criteria for the use of Plavix.  The Veteran's VA cardiologist was contacted who responded by saying, "NO!! You take appropriate action.  I have done everything I can do.  .  ."  In short, the Veteran was denied the prescription Plavix at that time.  In January 2006, the Veteran was hospitalized for another myocardial infarction.  The Veteran claims his second myocardial infarction in January 2006 is due to the VA Pharmacist's failure to refill his prescription Plavix. 

In support of his claim, the Veteran submitted internet medical articles indicating patients given Plavix after a heart attack have a far higher risk of heart attack of death in the three months after they stop taking the drug. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds a medical opinion is necessary in this case.  VA outpatient treatment records confirm the Veteran had a heart attack in the 1990s and was prescribed Plavix thereafter.  The VA outpatient treatment records also indicate the Veteran was refused Plavix in July 2005 for various reasons.  Thereafter, the Veteran was admitted into the ER in January 2006 for myocardial infarction.  The VA outpatient treatment records, however, also indicate the Veteran did not fully comply with medically prescribed advice throughout this time frame.  

It is entirely unclear whether VA's refusal to prescribe Plavix caused the second heart attack, and if so, whether the refusal was somehow negligent on VA's part.  It is also unclear what, if any, current disabilities are the product of the Veteran's second heart attack versus his long-standing heart disease and non-compliance with medical orders.

Based on the foregoing, the evidence of record does not establish whether the Veteran currently has an additional disability caused by or otherwise due to VA's refusal to continue his Plavix prescription in 2005.  Therefore, the Board concludes a medical opinion is needed in order to render a decision in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment pertinent to his claim for compensation pursuant to 38 U.S.C.A. § 1151.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for medical records from the VA Medical Facility in Northern Indiana, Indiana from March 2010 to the present.  The RO should specify that actual treatment records, as opposed to summaries, are needed.  

All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  After obtaining the above records to the extent available, the RO/AMC should schedule the Veteran for a cardiovascular examination to determine whether he has any additional heart disability following the January 2006 myocardial infarction due to fault on VA's part in refusing to refill his Plavix prescription in 2005.  

That is, the examiner is asked to render an opinion as to whether the VA pharmacist's 2005 refusal to refill the Veteran's Plavix medication caused the Veteran's 2006 myocardial infarction and, if so, whether refusal to refill the prescription was careless, negligent or of similar instance of fault on VA's part or whether the outcome of the refused medication was an event not reasonably foreseeable.  The examiner is also asked to specify what additional disability resulted in the VA's refusal to refill Plavix.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.  

The Board takes this opportunity to advise the Veteran that the actions as directed in this remand, as well as any other development deemed necessary, are needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

